MorgaN, J.
In 1873 Thomas Nelson obtained judgment against the parish of St. Martin upon two promissory notes, drawn and subscribed by A. Duperier, in his capacity of president of the police jury of that parish. The board of assessors wore, at the same time, ordered to assess and collect a tax to pay the judgment.
In 1875, long after the judgment aforesaid had become final, plaintiff instituted this suit attacking the judgment in nullity, and obtained an injunction on the grounds — •
Eirst — That the judgment is null for causes which appertain to the merits of the question tried, and apparent on the face of the records.
Second — Because the notes upon which the judgment was obtained were drawn by A. Duperier, without the authority of the police jury, and in contravention of law.
*579Third — Because, admitting that delegation of power to Duperier, the notes were null and void and without legal existence, because issued in direct contravention of law.
Eourth — Because the proper parties were not before the court.
All these defenses might have been made in the first suit, and defendant’s exception was properly maintained. 26 An. 35, 41.
The judgment was rendered in 1873. This action to annul it was brought in 1875. The time in which it could have been attacked had' passed.
J udgment affirmed.